DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment dated 11/21/2022 has been considered and entered.  The amendment overcomes the previous rejections under 35 U.S.C. 112 & 101 which are hereby withdrawn.  The amendment necessitates new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21 – 26, 28 – 33, 35, 36, 43, 44, 47 – 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 6,688,434) in view of Person Hei et al. (US 2002/0025912) and as evidenced by International Chemical Corporation (ICC)
In regards to claim 21, Johnson teaches conveyor and lubricating apparatus, lubricant dispensing device and method for applying lubricant to conveyor (title).  Conveyor being lubricated includes a conveyor surface for transporting items (i.e., conveyor belt) and a dispensing system and dispensing line (i.e., lubricant distribution line) for lubricating the conveyor surface (column 1 lines 40 – 56).  The dispensing device includes an operating system for controlling the operation of the components of the device (i.e., controller for turning off and on the spray nozzles) such as opening and closing of valves (i.e., spray valve) and powering pumps (column 6 line 60; column 7 lines 39 – 44).  Spray nozzles (i.e., plurality of nozzles) which are placed relative to the conveyor surface are used (column 2 lines 37 – 41).  
Thus, an installed lubricant dispensing system is provided and the step of installing a lubricant dispensing system, comprising a conveyor belt, lubricant distribution line and a plurality of non-energized nozzles located along the lubricant distribution line is provided by Johnson.  Johnson teaches application of the lubricant utilizes nozzles at pressures of at least about 20 psig (psi) for between about 1 second and about 20 seconds at a frequency of between about 1 minute and about 10 minutes (column 2 lines 1 – 10).  An exemplary operating threshold pressure of the nozzle is betweem about 5 psig and about 10 psig (i.e. psi) thus providing the pressurized line having less than 80 psi has claimed (column 6 lines 1 – 7). 
Johnson is also discussed in an applicant provided Non-Patent Literature dated 06/24/2019 by International Chemical Corporation (“ICC”) in regards to its teaching of non-energized nozzles in the U.S. application 15/868,572.  On page 26, ICC points to teachings by Johnson of plurality of nozzles having pressures of lower than 40 psi and nozzles which have not been modified by high pressures of between 40 psi to 110 psi, compressed air or sonification; the description by which applicants have characterized non-energized nozzles.  Thus, ICC provides evidence that Johnson teaches the non-energized nozzles of the claim, which was previously established on record.  
The composition comprises water in amounts of from about 0.1% and up to about 99.9% (column 2 lines 51 – 65).  The system comprises a lubricant conveyor pump for conveying lubricant from a lubricant product tank (i.e., lubricant source) thus providing a first end connected to a lubricant source (column 4 lines 29 – 34).  The conveyor belt can be a plastic conveyor belt (Example 1). The composition can comprise lubricants such as fatty acids, fatty amines and synthetic lubricants, surfactants, foam inhibitors, detergents, carriers and other conventional additives (column 9 lines 31 – 39).  However, Johnson does not particularly recite silicone lubricant.
Person teaches aqueous (water-based) conveyor lubricants similar to Johnson (abstract).  The lubricant can comprise silicone material such as silicone emulsion, i.e., polydimethylsiloxane and silicone surfactants, emulsifier, etc., in amounts of from 0.5 to 8% [0053, 0054].  Also, other silicone additives that can be used are detergents/dispersant such as in amounts of from 0.5 to 20% and/or foam inhibitors can be silicone polymers which can be present in minor amounts [0062, 0064].  
It would have been obvious for persons of ordinary skill in the art at the time the claim was filed to have used the silicone lubricant and/or additive ingredients of Person and in the recited amounts to provide a synthetic lubricant composition according to Johnson, as Person teaches useful aqueous composition and components and in suitable amounts for preparing conveyor lubricants.  Thus, Johnson in view of Person provides the method of installing a dispensing system by providing the dispensing system having the claimed components and lubricant.
In regards to claim 22, Johnson and Person combined provides the claimed method and the conveyor dispensing device.  Johnson does not particularly recite the presence of a motorized conveyor.  However, the use of mechanical means or automation in a process does not carry patentable weight if the process can occur by hand.  Also, the use of motors in conveyor devices are conventional and obvious to persons of ordinary skill in the art.  For instance, Person teaches motorized conveyors [0221].  Thus, at least in view of Person, the use of motorized conveyors for transporting containers would have been obvious.
In regards to claim 23, Johnson and Person combined provide the method and teaches the conveyor system having plastic conveyor belt as previously stated.  While Johnson does not recite the type of plastic, Person teaches use of polyacetal conveyor belts thus making them obvious for use as plastic conveyor belts for Johnson [0218, 0221].
In regards to claims 24, 26, Johnson and Person combined provide the method and teaches the system wherein the lubricant distribution line operates at less than 80 psi as previously stated.
In regards to claim 25, Johnson and Person combined provide the method and teach the system as previously stated.  The claims are directed to a method of installing a dispensing system and not to the process of using the system such as operating/running the system at specific flow rate, pressures, viscosity etc.  Therefore, the limitations drawn to the process of using the dispensing system at specific operating parameters do not carry patentable weight.  
Since, Johnson in view of Person teaches similar system with similar ingredients it will be capable to function at the recited parameters of the claim.  Also, persons of ordinary skill can routinely optimize the process to provide the recited operating conditions.  Person teaches silicone materials such as E2175 etc., [0053] which appears to be identical or similar to the silicone materials of applicants’ disclosure (see applicant’s specification page 14).  Therefore, the silicone materials would be expected to have identical or similar viscosity as those of the applicants.
In regards to claim 28, Johnson and Person combined provide the method and teach the system having non-energized nozzles and having silicone lubricant having the claimed viscosity as previously discussed and thus would be expected to provide similar spray patter when operated.  However, it is noted that the claimed method is directed to installation of a device not the process of using the device to provide specific spraying patterns.
In regards to claim 29, Johnson and Person combined provides the method and system as previously stated.  While Johnson does not particularly recite the use of orifice nozzles, such nozzles are known in view of Haruch (US 5,215,254) for use for providing low pressure lubrication for conveyors similar to those of Johnson, and thus would have been obvious to persons of ordinary skill in the art at the time the claim was filed to use Haruch’s nozzle in the system of Johnson to provide low pressure lubricant spray (see the specification of Haruch).
In regards to claim 30, Johnson and Person combined provides the method and teaches the system having a distribution line pressurized by a pump (Johnson; column 7 lines 39 – column 8 lines 17).
In regards to claim 31, Johnson and Person combined provide the method and teach the system as previously stated.  While Johnson does not particularly recite the type of pump used, the use of diaphragm pump for conveyor lubrication systems is known and obvious.  For instance, Corby et al. (WO 01/07544A1) teaches lubricant composition for conveyor belt (title).  The composition is an aqueous silicone lubricant that is pumped using a metering diaphragm pump (page 7 lines 1 – 4; page 12 lines 7 – 9).  The use of such pumps to provide metering of the lubricant would have been obvious in Johnson which teaches similar controlled dispensing system. 
In regards to claims 32, 33, Johnson and Person combined provide the method and the system.  Johnson teaches a system having a lubricant pump from a product tank to provide one-way flow of the lubricant from the source, and a nozzle valve (discharge valve) that opens and closes in response to pressure conditions in the lubricant dispensing line, thus providing a discharge that is down steam of the pump (abstract, column 4 lines 29 – 39; column 8 lines 17 – 26).  The pump starts and stops with opening and closing of valves automatically (column 7 lines 39 – 44).
In regards to claims 35, 36, Johnson and Person combined provide the method and teach the composition having the claimed limitations as previously stated.
In regards to claims 43, 44, Johnson and Person combined provide the method and teach the composition having the claimed ingredients.  Person teaches such composition can have an alkalinity equivalent of less than about 100 ppm or less than about 30 ppm of CaCO3 when plastic containers are used on the conveyor [0081].  Johnson is drawn to the use of plastic belts and plastic containers (Abstract, Example 1).  Thus, at least in view of Person, it would have been obvious to have provided the composition of Johnson to have low alkalinity values of less than about 30 ppm of CaCO3 as person teaches such are suitable for use on plastic containers.
In regards to claims 49, 50, Johnson and Person combined provides the method and teaches the composition as previously stated.
In regards to claims 51, 52, Johnson and Person combined provide the method and teach the system as previously stated.  Johnson teaches the claimed containers (column 3 lines 5 – 13).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Johnson et al. (US 6,688,434) teaches the system which requires the presence of a lubricant venting line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771